MEMO ENDORSED


                                                        March 18, 2020


   Via ECF/CM
   Hon. Edgardo Ramos
   United States District Court
   for the Southern District of New York
   40 Foley Square
   New York, NY 10007

          Re:     United States v. Christian, et al. (Raymond Christian) 12 Cr. 626

   Dear Judge Ramos:

           I represent Raymond Christian in the above-referenced action and write to ask the
   Court to adjourn his sentencing currently scheduled for April 8, 2020 for at least 60-days.
   I have conferred with the government and it has no objection to this request.

           Mr. Christian has been incarcerated at the Metropolitan Correctional Center
   (MCC) for nearly eight years. Following decision on post-trial motions denying, among
   other things, Mr. Christian’s motion to vacate his convictions for violation of two 18
   U.S.C. § 924 counts premised on an attempted Hobbs Act robbery.1 On March 5, this
   Court granted Mr. Christian’s motion for a revised Presentence Investigation Report
   (PSR) and request that the PSR interview be conducted only in the presence of counsel.
   At the time that the Order was issued, the MCC had been on a prolonged lockdown,
   during which time attorneys were not allowed in for legal visits. While that restriction
   was lifted on March 9, the MCC initially listed Mr. Christian as having been moved to
   the Bureau of Prisons (BOP) facility at Fort Dix. Only several days later, when checking
   the BOP’s inmate locator before going to Fort Dix, did I learn that Mr. Christian had later
   been transferred back to the MCC. Then, on March 13, the BOP suspended all visits for
   a period of (at least) 30 days.

           Additionally, while I had confirmation from the director of the Focus Forward
   project (whose program Mr. Christian had hoped to complete at the MCC before being
   designated to another BOP facility), that Mr. Christian had been chosen to participated in



   1At least four other New York district courts have since held that an attempted Hobbs
   Act robbery is not a predicate crime of violence for purposes of 18 U.S.C. § 924(c)(3).
   See United States v. Pica, 08-cr-559 (E.D.N.Y.) (CBA) ECF No. 378 (filed March 17,
   2020); United States v. Cheese, 18-cr-33-2 (E.D.N.Y.) (NGG), 2020 WL 705217, *3
   (E.D.N.Y. Feb. 12, 2020); Lofton v. United States, 16-cv-6324 (W.D.N.Y.) (MAT), 2020
   WL 362348, *9 (W.D.N.Y. Jan. 12, 2020); United States v. Tucker, 18-cr-119 (E.D.N.Y.)
   (SJ) 2020 WL 93951, *6 (E.D.N.Y. Jan. 8, 2020).
March 18, 2020
Page 2


the first session of 2020 (and was indeed engaged in its programming), the program was
temporarily suspended. I understand that Mr. Christian is also enrolled in a GED
program and a drug treatment program, both of which he also hopes to complete at the
MCC before being sentenced and designated to another facility.

        So as to allow time for an updated PSR to be prepared with counsel present for
the interview, and also in the hopes that Mr. Christian can complete the Focus Forward
program (and, we hope, his GED and the drug treatment program), I respectfully ask that
this Court adjourn the April 8, 2020 sentencing and allow defense counsel to submit a
request for a new sentencing date on or after June 8, 2020, once the timing of access to
the MCC (and completion of the programs) is more certain.

                                                   Respectfully submitted,

                                                         /s/
                                                   Megan W. Benett
                                                   Counsel for Raymond Christian

cc: All counsel of record via ECF/CM



                                            The application is GRANTED. Christian's sentencing is
                                            adjourned to June 25 at 10:00 a.m. The Court will
                                            consider moving up the date of sentencing should the
                                            parties be ready before the June 25 date.




                                                    Mar. 19, 2020
